PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/342854
Filing Date: 04/17/2019
Appellant(s): Powell, et al.



_________________
David A. Fox (Reg. No. 38,807) 
For Appellant







EXAMINER’S ANSWER




This is in response to the appeal brief filed 11/02/2021 appealing from the Office action mailed (final rejection 04/01/2021).

The following ground(s) of rejection are applicable to the appealed claims:
 (1) Evidence Relied Upon
Klaus et al. (USP No. 5316073 A) and 
Conner et al. (USPGPub No. 2016/0195294 A1) as 103.

(2) Grounds of Rejection
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Klaus, et al. (USPat No. 5,316,073 A) in view of Conner, et al. (USPGPub No. 20160195294 A1).
(Klaus [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 2-4] see Fig. 1-3) comprising: 
a first output terminal; a second output terminal (Klaus [abstract] “twinning controller in an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct - alternately operates the first HVAC unit and the second HVAC unit - receives inputs from the system thermostat and provides outputs to the first and second HVAC units - includes LED indicators provide fault codes”; [col 3-4] Klaus [col 3-5] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, element 31 and 31 are two components, controller operates plurality of HVAC units 4 and 5); and 
a processing device electrically coupled to the first output terminal and the second output terminal (Klaus [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 3-4] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, controller as processing device); 
wherein the processing device is configured to control signals to the first output terminal and the second output terminal (Klaus [col 3-4] “control 10 receives signals from a system thermostat 3 at system thermostat terminals 11 - controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract]  see Fig. 1-3, controller as processing device); and 
But, Klaus does not explicitly teach wherein, if the first output terminal fails, the processing device changes a state of at least one of the first output terminal and the second output terminal; wherein changing the state of at least one of the first output terminal and the second output terminal includes the second output terminal controlling the function associated with the failed, first output terminal.
However, Conner discloses wherein, if the first output terminal fails, the processing device changes a state of at least one of the first output terminal and the second output terminal (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” see Fig. 7-21);
wherein changing the state of at least one of the first output terminal and the second output terminal includes the second output terminal controlling the function associated with the failed, first output terminal (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [0068-91] “Two or more temperature sensors located in the head unit 540 and cooperate to acquire reliable and accurate room temperature data” [0052-53] “devices situated in the smart home - endless variety of different individual capabilities and limitations - managed services paradigm 310a that monitors and manages primary or secondary device functions -  ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device” [claim 1] “detect an anomaly - cause the one or more solid-state switching elements to operate in the second operating state” [0004-07] see Fig. 1-21, switching into plurality of operating states under interruption provides the state change associated with failure).
Klaus and Conner are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain HVAC thermostat control system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities if the first output terminal fails, processing device changes a state of first and second output terminal, as taught by Klaus, and incorporating in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state, as taught by Conner.  


The combination further discloses The HVAC system controller of claim 1, further comprising: 
a first solid state relay associated with the first output terminal; and a second solid state relay associated with the second output terminal (Klaus [col 3-5] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract] see Fig. 1-3, element 31 and 31 are two components).

As to claims 3 and 11, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 2, wherein if the first solid state relay fails in an open position, the processing device turns off the first output terminal by commanding the first solid state relay to remain open and turns on the second output terminal by commanding the second solid state relay to close (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state”, see Fig. 7-21, anomaly provides fail, and plurality of operating states of relay provides relay turn open or close as turn off or on).

As to claim 4, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 2, wherein, if the first solid state relay fails intermittently, the processing device turns off the first output terminal by commanding the first solid state relay to open and turns on the second output terminal by commanding the second solid state relay to close (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state”, see Fig. 7-21, anomaly provides fail, and plurality of operating states of relay provides relay turn open or close as turn off or on).

As to claims 5 and 12, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 2 further comprising: 
(Klaus [col 3-4] “control 10 receives signals from a system thermostat 3 at system thermostat terminals 11 - controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 3-4] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, signal transmit-receive provides electrical communication), 
wherein, if the first solid state relay fails in a closed position, the processing device utilizes the power control relay to turn off the first output terminal (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state”, see Fig. 7-21, anomaly provides fail, and plurality of solid state switching elements operating based on states e.g. detected anomaly and operation of relay based on states obviously provides relay turn open or close as turn off or on).

As to claims 6 and 13, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 5, wherein the processing device utilizes the power control relay to turn off the first output terminal by opening the power control relay to prevent a signal from passing to the first solid state relay and then closes the power control relay to pass the signal to the first solid state relay when the processing device initiates a call to operate in a first conditioning mode (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” [0004-07], see Fig. 7-21, power monitoring circuitry provides power control relay to turn off or on ).

As to claims 7 and 14, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 1 further comprising a display operably coupled to the processing device, wherein the processing device sends an error message to the display if the first output terminal fails (Conner [0127-128] “detected anomalies encountered - then the thermostat processor provide a notification of an error condition” [abstract], see Fig. 21).

As to claim 8, the combination of Klaus and Conner disclose all the limitations of the base claims as outlined above.  
The combination further discloses The HVAC system controller of claim 1, wherein the HVAC system controller comprises a thermostat (Klaus [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 2-4] see Fig. 1-3).

As to claim 15, Klaus discloses (New) An HVAC system controller (Klaus [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 2-4] see Fig. 1-3) comprising: 
a first output terminal; a second output terminal (Klaus [col 3-5] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract] see Fig. 1-3, element 31 and 31 are two components); 
a first solid state relay associated with the first output terminal; a second solid state relay associated with the second output terminal (Klaus [col 3-5] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract] see Fig. 1-3, element 31 and 31 are two components); 
(Klaus [col 3-4] “control 10 receives signals from a system thermostat 3 at system thermostat terminals 11 - controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 3-4] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, signal transmit-receive provides electrical communication); 
a processing device electrically coupled to the first output terminal and the second output terminal (Klaus [abstract] “an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct” [col 3-4] “control 10 controls any number of HVAC units - as a twinning control - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, controller as processing device); 
wherein the processing device is configured to control signals to the first output terminal and the second output terminal (Klaus [col 3-4] “control 10 receives signals from a system thermostat 3 at system thermostat terminals 11 - controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [abstract]  see Fig. 1-3, controller as processing device).
But, Klaus does not explicitly teach wherein, if the first output terminal fails, the processing device changes a state of at least one of the first output terminal and the second output terminal; wherein if the first solid state relay fails in an open position, the processing device turns off the first output terminal by commanding the first solid state relay to remain open and turns on the second output terminal by commanding the second solid state relay to close; wherein, if the first solid state relay fails intermittently, the processing device turns off the first output terminal by commanding the first solid state relay to open and turns on the second output terminal by commanding the second solid state relay to close; wherein, if the first solid state relay fails in a closed position, the processing device utilizes the power control relay to turn off the first output terminal by opening the power control relay to prevent a signal from passing to the first solid state relay and then closes the power control relay to pass the signal to the first solid state relay when the processing device initiates a call to operate in a first conditioning mode.
However, Conner discloses wherein, if the first output terminal fails, the processing device changes a state of at least one of the first output terminal and the second output terminal (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” [0004-07] see Fig. 7-21),
wherein if the first solid state relay fails in an open position, the processing device turns off the first output terminal by commanding the first solid state relay to remain open and turns on the second output terminal by commanding the second solid state relay to close (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” [0004-07], see Fig. 7-21, anomaly as fail, plurality of operating states of relay provides relay turn open or close); 
wherein, if the first solid state relay fails intermittently, the processing device turns off the first output terminal by commanding the first solid state relay to open and turns on the second output terminal by commanding the second solid state relay to close (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” [0004-07], see Fig. 7-21, anomaly as fails intermittently, plurality of operating states of relay provides relay turn open or close); 
wherein, if the first solid state relay fails in a closed position, the processing device utilizes the power control relay to turn off the first output terminal by opening the power control relay to prevent a signal from passing to the first solid state relay and then closes the power control relay to pass the signal to the first solid state relay when the processing device initiates a call to operate in a first conditioning mode (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted” [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state” [0004-07], see Fig. 7-21, power monitoring circuitry provides power control relay to turn off or on ).

Klaus and Conner are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain HVAC thermostat control system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities conditional plurality 

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

(3) Response to Argument
Remarks: Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

As set forth in the office action, all of the pending claims are obvious by Klaus et al. (USP No. 5316073 A ) in view of Conner et al. (USPGPub No. 2016/0195294 A1) under 103, multiple cited reference either explicitly or inherently the claimed subject matter to those of ordinary skill in the art.  


ISSUE: WHETHER CLAIMS 1-15 ARE OBVIOUS UNDER 35 U.S.C. 103 over Klaus et al. (USP No. 5316073 A) in view of Conner et al. (USPGPub No. 2016/0195294 A1).			     

Appellant's Arguments:
The independent claims 1 and 9-10 are similar to claim 1. Similar arguments are raised for the independent claims
Argument 1: As to pages 5-8, applicant argues Klaus/Conner does not teach or suggest "wherein changing the state of at least one of the first output terminal and the second output terminal includes the second output terminal controlling the function associated with the failed, first output terminal" as recited in claims 1 and 9-10. However, in page 8, applicant acknowledges “Conner refers to the fact that a FET switch may be opened in the presence of a fault or anomaly”.

Response: Examiner respectfully disagrees because (Klaus [abstract] “twinning controller in an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct - alternately operates the first HVAC unit and the second HVAC unit - receives inputs from the system thermostat and provides outputs to the first and second HVAC units - includes LED indicators provide fault codes”; [col 3-4] “controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, controller operates plurality of HVAC units 4 and 5 based on environmental states) and (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted”; [0068-91] “Two or more temperature sensors located in the head unit 540 and cooperate to acquire reliable and accurate room temperature data”; [0052-53] “devices situated in the smart home - endless variety of different individual capabilities and limitations - managed services paradigm 310a that monitors and manages primary or secondary device functions -  ensuring proper operation of a device - attempting to be in a dwelling, detecting a failure of equipment coupled to the device” [claim 1] “detect an anomaly - cause the one or more solid-state switching elements to 

Argument 2: As to pages 9-11, applicant argues Klaus/Conner does not teach or suggest “wherein if the first solid state relay fails in an open position, the processing device turns off the first output terminal by commanding the first solid state relay to remain open and turns on the second output terminal by commanding the second solid state relay to close” as recited in claim 3. 
Response: Examiner respectfully disagrees because (Klaus [abstract] “twinning controller in an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct - alternately operates the first HVAC unit and the second HVAC unit - receives inputs from the system thermostat and provides outputs to the first and second HVAC units - includes LED indicators provide fault codes”; [col 3-4] “controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” see Fig. 1-3, controller operates plurality of HVAC units 4 and 5 based on environmental states) and (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted”; [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state”; see Fig. 7-21, anomaly provides fail, and plurality of operating states of relay provides relay turn open or close) in combination teach the arguments mentioned above. Thereby, the references obviously teach the argued limitations. Therefore Applicant’s arguments are not persuasive. 

Klaus/Conner does not teach or suggest “wherein, if the first solid state relay fails intermittently, the processing device turns off the first output terminal by commanding the first solid state relay to open and turns on the second output terminal by commanding the second solid state relay to close” as recited in claim 4. 
Response: Examiner respectfully disagrees because (Klaus [abstract] “twinning controller in an HVAC system is coupled between a system thermostat and at least two HVAC units coupled to a common duct - alternately operates the first HVAC unit and the second HVAC unit - receives inputs from the system thermostat and provides outputs to the first and second HVAC units - includes LED indicators provide fault codes”; [col 3-4] “controls an HVAC unit 4 and an HVAC unit 5 in accordance with the signals at the system thermostat terminals - controls any number of HVAC units - at HVAC unit control terminals 30 and to HVAC unit 5 at HVAC unit control terminals 31” [col 5-8] see Fig. 1-3, controller operates plurality of HVAC units 4 and 5 based on environmental states) and (Conner [abstract] “switching elements having a first operating state in which they create a connection between the call relay wire and the power return wire and a second operating state in which the connection between the call relay wire and the power return wire is interrupted”; [0004-07] [claim 1] “detect an anomaly associated with the voltage and/or current measurements from the power monitoring circuitry; in response to detecting the anomaly, cause the one or more solid-state switching elements to operate in the second operating state”; see Fig. 7-21, anomaly provides fail, and plurality of operating states of relay provides relay turn open or close as turn off or on) in combination teach the arguments mentioned above. Thereby, the references obviously teach the argued limitations. Therefore Applicant’s arguments are not persuasive. 

Argument 4: As to pages 13-14, applicant argues Klaus/Conner does not teach or suggest “wherein, if the first solid state relay fails in a closed position, the processing device utilizes the power control relay to turn off the first output terminal” as recited in claim 5 and 6. 
Response: Examiner respectfully disagrees because (Klaus [abstract] “twinning controller in an HVAC system is coupled between a system thermostat and at least two 

However, applicant argues similar argument for the claims 11-15. 

Again, the figures of the prior arts Klaus (Fig. 1-3) and Conner (Fig. 7-16 and 21) in combination obviously also teach the figures of the instant application.
 







Respectfully submitted,
/Md Azad/
Primary Examiner, Art Unit 2119


Conferees:

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.